— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 24, 1974, which affirmed the decision of a referee modifying and sustaining the initial determination of the Industrial Commissioner disqualifying claimant from, receiving benefits because he lost his employment through misconduct. Claimant, an elevator operator in an apartment house, had been previously warned orally and in writing, in both English and Spanish, about his absenteeism and failure to notify his employer. Although claimant alleged that he was sick on the day in question and tried to call his employer, no medical testimony was presented to support that contention. Claimant’s continued absence without a compelling reason, after warning by his employer, is substantial evidence of misconduct and the decision of the board must be affirmed. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.